DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed November 22, 2022. Claims 16-17, 21-26, 29-32 & 35-38 are pending. Claims 1-15, 18-20, 27-28 & 33-34 have been canceled. Claims 31 & 36-38 have been amended.
Claim Objections
The objections are withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 24-25, 29-32 & 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser et al. (US 4,887,612) (“Esser” hereinafter) in view of Goble et al. (US 5,496,317) (“Goble” hereinafter).
In regards to claim 16, Esser discloses a biopsy forceps device 10, comprising: 
a tension member 22 extending from a proximal end to a distal end; and 
an end effector including first and second jaws (34, 36) movable between an open configuration, in which the jaws (34, 36) are separated from one another to receive target tissue therebetween , and a closed configuration, in which cutting edges

    PNG
    media_image1.png
    416
    373
    media_image1.png
    Greyscale

of the jaws (34, 36) are moved toward one another to cut a portion of the target tissue from surrounding tissue, the first and second jaws (34, 36) defining a tissue receiving space therebetween to house the cut tissue, the first and second jaws (34, 36) being pivotable relative to one another about a pivot point (28, 30) (shown more clearly in fig. 3), the tension member attachment 20 extending from a distal end to a proximal end rigidly coupled to the tension member 22, the distal end of the tension member attachment 20 terminating at a sharp point 46 configured to penetrate the tissue, the first and second cam slots (38, 40) being configured so that distal movement of the tension member 22 moves the first and second jaws (34, 36) to the open configuration while proximal movement thereof moves the first and second jaws (34, 36) to the closed configuration (see at least abstract, figs. 1-4 and col. 4, lines 50-68 & col. 5, lines 1-49).  
	Esser discloses a biopsy forceps device 10, as described above, that fails to explicitly teach a device with the end effector further including a tension member attachment slidably coupled to the first and second jaws via a pin of each of the first and second jaws received in a respective one of first and second cam slots, wherein the first and second cam slots are formed in the tension member attachment, wherein the first and second cam slots are positioned on opposing outer surfaces of the tension member attachment, and wherein the first and second cam slots extend along a portion of a length of the tension member attachment, the first and second cam slots being substantially arcuate while curving in opposite directions and crossing one another with medial portions of the first and second cam slots overlapping one another.
	However, Goble teaches that it is known to provide a forceps device with the end effector further including a tension member attachment 16 slidably coupled to the first and second jaws (12A, 12B) via a pin 12F of each of the first and second jaws (12A, 12B) received in a respective one of first and second cam slots 16GG, wherein the first and second cam slots 16GG are formed in the tension member attachment 16, wherein the first and second cam slots 16GG are positioned on opposing outer surfaces of the tension member attachment 16, and wherein the first and second cam slots 16GG 


    PNG
    media_image2.png
    513
    412
    media_image2.png
    Greyscale

extend along a portion of a length of the tension member attachment 16, the first and second cam slots 16GG being substantially arcuate while curving in opposite directions and crossing one another with medial portions of the first and second cam slots 16GG overlapping one another (see at least figs. 1-3, col. 2, lines 18-59, col. 5, lines 35-40, and col. 6, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy forceps device of Esser with the end effector further including a tension member attachment slidably coupled to the first and second jaws via a pin of each of the first and second jaws received in a respective one of first and second cam slots, wherein the first and second cam slots are formed in the tension member attachment, wherein the first and second cam slots are positioned on opposing outer surfaces of the tension member attachment, and wherein the first and second cam slots extend along a portion of a length of the tension member attachment, the first and second cam slots being substantially arcuate while curving in opposite directions and crossing one another with medial portions of the first and second cam slots overlapping one another as taught by Goble since such a modification would amount to a simple substitution of one known element (i.e., the track slots (38, 40) and pin 42 of Esser) for another (i.e., the guide tracks 16GG and guide pegs 12F of Goble) to obtain predictable results such as providing a clamping force, which selectively opens and closes the jaws--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Esser as modified by Goble discloses a biopsy forceps device 10, as described above, that fails to explicitly teach a device wherein the first and second cam slots extend along a portion of a length of the tension member attachment from a proximal end proximal of the pivot point to a distal end distal of the pivot point. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy forceps device of Esser as modified by Goble wherein the first and second cam slots, as taught by Goble, extend along a portion of a length of the tension member attachment thereof from a proximal end proximal of the pivot point, as taught by Esser, to a distal end distal of the pivot point thereof in order to predictably modify the forces required to open and close the forceps jaws and/or the clamping force of the forceps jaws.
In regards to claim 17, Esser discloses the device of claim 16, wherein the first and second jaws (34, 36) include concave inner surfaces defining a substantially hemispherical cup (see at least figs. 1 & 4).  
In regards to claim 24, Esser discloses the device of claim 16, further including a clevis 14, the clevis 14 including first and second arms (18, 19) extending distally from a proximal portion, the proximal portion including a central lumen 16 sized and shaped to receive the tension member attachment 20 therethrough, the arms (18, 19) defining a jaw receiving space therebetween for receiving a proximal portion of each of the first and second arms (18, 19), the first jaw 34 being pivotably coupled to the first arm 18 and the second jaw 36 being pivotably coupled to the second arm 19 (see at least figs. 1 & 3 and col. 4, lines 38-68).  
In regards to claim 25, Esser discloses a biopsy forceps system for sampling tissue, comprising: 
a proximal assembly including an actuator; 
a tension member 22 extending from a distal end to a proximal end coupled to the proximal assembly; and 
a distal assembly including first and second jaws (34, 36) movable between an open configuration, in which the jaws (34, 36) are separated from one another to receive target tissue therebetween, and a closed configuration, in which cutting edges of the jaws (34, 36) are moved toward one another to cut the target tissue from surrounding tissue, the first and second jaws (34, 36) defining a tissue receiving space therebetween to house the cut tissue, the first and second jaws (34, 36) being pivotable relative to one another about a pivot pin (28, 30) (seen most clearly in fig. 3), the distal assembly further including a tension member attachment 20 extending from a proximal 

    PNG
    media_image1.png
    416
    373
    media_image1.png
    Greyscale

end rigidly coupled to the tension member 22 to a distal end, the distal end of the tension member attachment 20 terminating at a tissue penetrating point 46, the first and second cam slots (38, 40) of the tension member attachment 20 being configured so that distal movement of the tension member attachment 20 pivots the first and second jaws (34, 36) to the open configuration while proximal movement of the tension member attachment 20 pivots the first and second jaws (34, 36) to the closed configuration; Page -3-wherein actuation of the proximal assembly causes the tension member attachment 20 to move proximally and distally relative to the first and second jaws (34, 36); wherein the first and second cam slots (38, 40) are arcuate while curving in opposite directions (see at least abstract, figs. 1-4 and col. 4, lines 50-68 & col. 5, lines 1-49).  
Esser discloses a biopsy forceps system, as described above, that fails to explicitly teach a device with the tension member attachment being slidably coupled to the first and second jaws via a pin of each of the first and second jaws received in a respective one of first and second cam slots formed in the tension member attachment, wherein the first and second cam slots are crossing one another with medial portions of the first and second cam slots overlapping one another, the first and second cam slots being positioned on opposing outer surfaces of the tension member attachment and being configured so that, as the pins of the first and second jaws move through the first and second cam slots, respectively, the first and second jaws move from the closed configuration to the open configuration.
	However, Goble teaches that it is known to provide a system with the tension member attachment 16 being slidably coupled to the first and second jaws (12A, 12B) via a pin 12F of each of the first and second jaws (12A, 12B) received in a respective one of first and second cam slots 16GG formed in the tension member attachment 16, wherein the first and second cam slots 16GG are arcuate while curving in opposite directions and crossing one another with medial portions of the first and second cam slots 16GG overlapping one another, the first and second cam slots 16GG being positioned on opposing outer surfaces of the tension member attachment 16 and 

    PNG
    media_image2.png
    513
    412
    media_image2.png
    Greyscale

being configured so that, as the pins 12F of the first and second jaws (12A, 12B) move through the first and second cam slots 16GG, respectively, the first and second jaws (12A, 12B) move from the closed configuration to the open configuration (see at least figs. 1-3, col. 2, lines 18-59, col. 5, lines 35-40, and col. 6, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Esser with the tension member attachment being slidably coupled to the first and second jaws via a pin of each of the first and second jaws received in a respective one of first and second cam slots formed in the tension member attachment, wherein the first and second cam slots are crossing one another with medial portions of the first and second cam slots overlapping one another, the first and second cam slots being positioned on opposing outer surfaces of the tension member attachment and being configured so that, as the pins of the first and second jaws move through the first and second cam slots, respectively, the first and second jaws move from the closed configuration to the open configuration as taught by Goble since such a modification would amount to a simple substitution of one known element (i.e., the track slots (38, 40) and pin 42 of Esser) for another (i.e., the guide tracks 16GG and guide pegs 12F of Goble) to obtain predictable results such as providing a clamping force, which selectively opens and closes the jaws--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Esser as modified by Goble discloses a system, as described above, that fails to explicitly teach a device with the first and second cam slots being configured so that, as the pins of the first and second jaws move through the first and second cam slots, respectively, from a proximal position proximal of the pivot point to a distal point distal of the pivot point, the first and second jaws move from the closed configuration to the open configuration. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Esser as modified by Goble with the first and second cam slots, as taught by Goble, being configured so that, as the pins of the first and second jaws move through the first and second cam slots thereof, respectively, from a proximal position proximal of the pivot point, as taught by Esser, to a distal point distal of the pivot point thereof, the first and second jaws move from the closed configuration to the open configuration as claimed in order to predictably modify the forces required to open and close the forceps jaws and/or the clamping force of the forceps jaws.
In regards to claim 29, Esser discloses the system of claim 25, that fails to explicitly teach a system wherein the first and second cam slots extend along a portion of a length of the tension member attachment and are arcuate, while curving in opposite directions and crossing one another. However, Goble teaches that fails to explicitly teach a system wherein the first and second cam slots 16GG extend along a portion of a length of the tension member attachment 16 and are arcuate, while curving in opposite directions and crossing one another (see at least figs. 1-3, col. 2, lines 18-59, col. 5, lines 35-40, and col. 6, lines 30-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Esser wherein the first and second cam slots extend along a portion of a length of the tension member attachment and are arcuate, while curving in opposite directions and crossing one another as taught by Goble since such a modification would amount to a simple substitution of one known element (i.e., the track slots (38, 40) and pin 42 of Esser) for another (i.e., the guide tracks 16GG and guide pegs 12F of Goble) to obtain predictable results such as providing a clamping force, which selectively opens and closes the jaws--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 30, Esser discloses the system of claim 25, further including a clevis 14, the clevis 14 including first and second arms (18, 19) extending distally from a proximal portion, the proximal portion including a central lumen 16 sized and shaped to receive the tension member attachment 20 therethrough, the arms (18, 19) defining a jaw receiving space therebetween for receiving a proximal portion of each of the first and second arms (18, 19), the first jaw 34 being pivotably coupled to the first arm 18 and the second jaw 36 being pivotably coupled to the second arm 19 (see at least figs. 1 & 3 and col. 4, lines 38-68).  
In regards to claim 31, Esser discloses a method of obtaining a tissue sample, comprising: 
inserting a distal portion of a biopsy forceps assembly to a target area within a living body, the distal portion including: 
a tension member 22 extending from a proximal end to a distal end; and 
an end effector including first and second jaws (34, 36) pivotal relative to the one another about a pivot point (28, 30), the first and second jaws pivoting between an open configuration in which the first and second jaws (34, 36) are separated from one another to receive target tissue therebetween, and a closed configuration, in which cutting edges of the first and second jaws (34, 36) are moved toward one another to cut the target tissue away from surrounding tissue, the first and second jaws (34, 36) defining a tissue receiving space therebetween to house the cut tissue, the tension member attachment 20 being rigidly coupled to the tension member 22 (see at least figs. 4 & 6); 

    PNG
    media_image1.png
    416
    373
    media_image1.png
    Greyscale

moving the tension member 22 distally relative to the first and second jaws (34, 36) to move the tension member attachment 20 distally so that a point on a distal end Page -4-of the tension member attachment 20 penetrates the target tissue and so that the first and second jaws (34, 36) pivot to the open configuration; and 
moving the tension member 22 proximally relative to the first and second jaws (34, 36) to pivot the first and second jaws (34, 36) to the closed configuration so that the cutting edges of the first and second jaws (34, 36) sever the target tissue received therebetween from the surrounding tissue (see at least abstract, figs. 1-6 and col. 3, lines 58-67, col. 4, lines 1-19 & col. 5, lines 8-52); wherein the first and second cam slots (38, 40) are arcuate while curving in opposite directions (see at least figs. 1 & 4).  
Esser discloses a method, as described above, that fails to explicitly teach a method with the end effector further including a tension member attachment including first and second cam slots therein, the tension member attachment being slidably coupled to the first and second jaws via a pin of each of the first and second jaws slidably received in a respective one of the first and second cam slots; wherein the first and second cam slots are crossing one another with medial portions of the first and second cam slots overlapping one another, the first and second cam slots being positioned on opposing outer surfaces of the tension member attachment and being configured so that, as the pins of the first and second jaws move through the first and second cam slots, respectively, the first and second jaws move from the closed configuration to the open configuration.
However, Goble teaches that it is known to provide a method with the end effector further including a tension member attachment 16 including first and second cam slots 16GG therein, the tension member attachment 16 being slidably coupled to the first and second jaws (12A, 12B) via a pin 12F of each of the first and second jaws (12A, 12B) slidably received in a respective one of the first and second cam slots 16GG; wherein the first and second cam slots 16GG are crossing one another with medial portions of the first and second cam slots 16GG overlapping one another, the first and second cam slots 16GG being positioned on opposing outer surfaces of the tension member attachment 16 and being configured so that, as the pins 12F of the first and 

    PNG
    media_image2.png
    513
    412
    media_image2.png
    Greyscale

second jaws (12A, 12B) move through the first and second cam slots 16GG, respectively, the first and second jaws (12A, 12B) move from the closed configuration to the open configuration (see at least figs. 1-3, col. 2, lines 18-59, col. 5, lines 35-40, and col. 6, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Esser with the tension member attachment being slidably coupled to the first and second jaws via a pin of each of the first and second jaws received in a respective one of first and second cam slots formed in the tension member attachment, wherein the first and second cam slots are crossing one another with medial portions of the first and second cam slots overlapping one another, the first and second cam slots being positioned on opposing outer surfaces of the tension member attachment and being configured so that, as the pins of the first and second jaws move through the first and second cam slots, respectively, the first and second jaws move from the closed configuration to the open configuration as taught by Goble since such a modification would amount to a simple substitution of one known element (i.e., the track slots (38, 40) and pin 42 of Esser) for another (i.e., the guide tracks 16GG and guide pegs 12F of Goble) to obtain predictable results such as providing a clamping force, which selectively opens and closes the jaws--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Esser as modified by Goble discloses a method, as described above, that fails to explicitly teach a device with the first and second cam slots being configured so that, as the pins of the first and second jaws move through the first and second cam slots, respectively, from a proximal position proximal of the pivot point to a distal point distal of the pivot point, the first and second jaws move from the closed configuration to the open configuration. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Esser as modified by Goble with the first and second cam slots, as taught by Goble, being configured so that, as the pins of the first and second jaws move through the first and second cam slots thereof, respectively, from a proximal position proximal of the pivot point, as taught by Esser, to a distal point distal of the pivot point thereof, the first and second jaws move from the closed configuration to the open configuration as claimed in order to predictably modify the forces required to open and close the forceps jaws and/or the clamping force of the forceps jaws.
In regards to claim 32, Esser discloses the method of claim 31, further comprising: inserting the biopsy forceps assembly through the working channel of an endoscope (i.e., by virtue of being endoscopic biopsy forceps) (see at least abstract).  
In regards to claim 35, Esser discloses the method of claim 31, further comprising: 
actuating the distal portion via a proximal assembly coupled to the proximal end of the tension member 22 (see at least figs. 1-4).
In regards to claim 36, Esser discloses the device of claim 16, further comprising a pivot pin (28, 30) extending through the first and second jaws (34, 36) and the tension member attachment 20 at the pivot point (28, 30) (see at least fig. 3 and col. 4, lines 50-68).  
In regards to claim 37, Esser discloses the device of claim 16, further comprising a tissue anchoring spike 46 at a distal end of the tension member attachment 20 (see at least figs. 1-4).  
In regards to claim 38, Esser discloses the system of claim 25, further comprising a tissue anchoring spike 46 at a distal end of the tension member attachment 20 (see at least figs. 1-4).
Claims 21 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser (‘612) in view of Goble (‘317) further in view of Schmidt (US 3,895,636).
In regards to claim 21, Esser as modified by Goble discloses the device of claim 16, that fails to explicitly teach a device wherein the proximal part of the tension member attachment includes a blind hole open at a proximal end in which a distal end of the control wire 27 is received. However, Schmidt teaches that it is known to provide a device wherein the proximal part of the tension member attachment 32 includes a blind hole 33 open at a proximal end in which a distal end of the control wire 14 is received (see at least figs. 1-10 and col. 2, lines 23-57). Therefore, since Esser discloses a device wherein the proximal part of the tension member attachment 20 includes a hole 36 open at a proximal end in which a distal end of the control wire 27 is received (see at least figs. 4 & 6), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made filed to provide the system of Esser as modified by Goble wherein the proximal part of the tension member attachment includes a blind hole open at a proximal end in which a distal end of the control wire 27 is received as taught by Schmidt since such a modification would amount to a simple substitution of one known element (i.e. as taught by Esser) for another (i.e. as taught by Schmidt) to obtain predictable results such as receiving and holding the distal end of control wire--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 26, Esser as modified by Goble discloses the system of claim 25, that fails to explicitly teach a system wherein the actuator comprises a handle and a spool, the spool being coupled to the control wire and slidable along a longitudinal axis of the handle. However, Schmidt teaches that it is known to provide a system wherein the actuator 11 comprises a handle 23 and a spool 22, the spool 22 being coupled to the control wire 14 and slidable along a longitudinal axis of the handle 23 (see at least figs. 1-10 and col. 2, lines 23-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made filed to provide the system of Esser as modified by Goble wherein the actuator comprises a handle and a spool, the spool being coupled to the control wire and slidable along a longitudinal axis of the handle as taught by Schmidt in order to remotely actuate the end effector or jaws.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser (‘612) in view of Goble (‘317) further in view of Koblish et al. (US 5,715,832) (“Koblish” hereinafter).
In regards to claim 22, Esser as modified by Goble discloses the device of claim 16, that fails to explicitly teach a device wherein the end effector has a length of less than 5 mm. However, Koblish teaches that it is known to provide a device wherein the end effector has a length of less than 5 mm (see at least fig. 6 and col. 6, lines 42-44 and col. 8, lines 34-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Esser as modified by Goble wherein the end effector has a length of less than 5 mm as taught by Koblish in order to collect small tissue samples. 
In regards to claim 23, Esser as modified by Goble discloses the device of claim 22, that fails to explicitly teach a device wherein the end effector has a length of less than approximately 4.95 mm. However, Koblish teaches that it is known to provide a device wherein the end effector has a length of less than approximately 4.95 mm (see at least fig. 6 and col. 6, lines 42-44 and col. 8, lines 34-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Esser as modified by Goble wherein the end effector has a length of less than approximately 4.95 mm as taught by Koblish in order to collect small tissue samples.
Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive. Applicant contends that “[n]either Esser nor Goble discloses or suggests a device including the ‘first and second cam slots extend along a portion of a length of the tension member attachment from a proximal end proximal of the pivot point to a distal end distal of the pivot point,’ as recited in claim 16.” The Office respectfully traverses. First, the Office notes that Applicant does not dispute the individual teachings of Esser and Goble. Notably, Applicant does not dispute the fact that the prior art teaches each and every elements of the claim. For example, Applicant does not dispute the fact that Esser clearly teaches, inter alia, a pivot point (28, 30) and a pair of cam slots (38, 40) that extend along a portion of a length of the tension member attachment thereof as described supra. Neither does Applicant dispute the fact that Goble teaches, inter alia, the claimed cam slots 16GG that extend along a portion of a length of the tension member attachment thereof as described supra. Applicant thus only argues that the prior art fails to explicitly teach that the ‘first and second cam slots [of Esser and/or Goble] extend along a portion of a length of the tension member attachment from a proximal end proximal of the pivot point to a distal end distal of the pivot point,’ as recited in claim 16.” However, the Office submits that such a modification of the length of the cam slots as taught by Esser as modified by Goble to “extend along a portion of a length of the tension member attachment from a proximal end proximal of the pivot point to a distal end distal of the pivot point” is an obvious expedient in order to modify the forces required to open and close the forceps jaws and/or the clamping force of the forceps jaws. 
In view of the foregoing, the rejections over at least Esser and Goble are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791